Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive.
Examiner remarks: The applicant argued with respect to claims 1 and 21:
“The Office Action has not shown that the cited references teach or suggest all of the features of amended independent claim 1. For example, the Office Action has not shown that Love, Nilsson, Zhu, Sadeghi, Li, Lahetkangas, Bhushan, and Abraham, alone or in any combination, teach or suggest a channel clearance signal comprising “one or more communication parameters for communicating according to the autonomous uplink mode, the one or more communication parameters comprising at least a frame structure indication,” as recited in amended independent claim 1.

In the rejection of independent claim 1, the Office Action concedes that “the combined teachings [of Love, Nilsson, and Zhu] do not specifically teach wherein the one or more communication parameters comprises a frame structure indication” and relies on Sadeghi to teach or suggest such feature. See Office Action, p. 5. Therefore, any combination of Love, Nilsson, and Zhu cannot be relied upon to teach or suggest a channel clearance signal comprising “one or more communication parameters for communicating according to the autonomous uplink mode, the one or more communication parameters comprising at least a frame structure indication,” as recited in amended independent claim 1.

As stated above, the Office Action alleges that “Sadeghi teaches the one or more communication parameters comprise a frame structure indication.” Office Action, p. 5. Sadeghi is generally directed to a “method and an apparatus for providing full-duplex (FD) operation in time division duplexing (TDD) communications.” Sadeghi, Abstract. According to Sadeghi, a wireless device may receive an indication of at least two TDD configurations and apply hybrid automatic repeat request (HARQ) process timing associated with one of the two TDD configurations for DL HARQ feedback. See id.

At the cited portion, Sadeghi explains that a““WTRU may receive a grant in a subframe.” Sadeghi, col. 25, Il. 28 and 29. According to Sadeghi, the grant may include an indication of a reference TDD UL/DL configuration as well as a reference timing for a HARQ process. See id., col. 25, ll. 29-32. Further, Sadeghi states that “the WTRU may apply the HARQ process timing associated with the TDD UL/DL configuration for DL HARQ feedback,” where the HARQ process timing is applied based on the grant. See id., col. 25, ll. 34-37. That is, Sadeghi simply describes a method in which a WTRU receives a grant that includes an indication of a TDD UL/DL configuration.

But Sadeghi does not teach or suggest a channel clearance signal that comprises “one or more communication parameters for communicating according to the autonomous uplink mode, the one or more communication parameters comprising at least a frame structure indication,” as recited in amended independent claim 1. That is, the grant of Sadeghi is different from the channel clearance signals of independent claim 1. The grant of Sadeghi does not indicate “that the unlicensed radio frequency spectrum band is unoccupied,” as recited in amended independent claim 1, but rather the grant of Sadeghi indicates resources over which the WTRU may receive or transmit signals. 

Examiners response: The examiner maintains that the claimed limitations understood within the broadest reasonable interpretation are taught by the cited art. Claim 1 has been amended to state that “the second channel clearance signal indicating that the unlicensed radio frequency band is unoccupied”. The applicant only argued Sadeghi’s shortcomings, however Nilsson is applied to address this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Nilsson teaches:
“the second channel clearance signal indicating that the unlicensed frequency spectrum band is unoccupied (Fig 10 determines is the channels is idle, which is equivalent to the claimed “unoccupied”; where determining the channel is idle uses a CCA on the unlicensed band according to Column 10 lines 58-62)”

Applicants remarks: The applicant argued that:
“As such, Sadeghi does not teach or suggest a channel clearance signal comprising “one or more communication parameters for communicating according to the autonomous uplink mode, the one or more communication parameters comprising at least a frame structure indication,” as recited in amended independent claim 1.”

Examiners response: The examiner maintains that the claimed limitations understood within the broadest reasonable interpretation are taught by the cited art. The applicant argues Sadeghi’s shortcomings, however the combination of Nilsson, Love and Sadeghi are applied to address this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
To show “one or more communication parameters for communicating according to the autonomous uplink mode, the one or more communication parameters comprising at least a frame structure indication,”; Nilsson is used to show the autonomous Uplink mode, and using a CTS that may contain a duration that can be considered a parameter. Love shows that the CTS can send various parameters. Sadeghi shows that a grant, which is similar to a CTS message in that it is a message for reservation, is used to transmit configuration information that describes frame structure. 

Examiners remarks: The applicant argued that:
“Further, Applicant believes that the dependent claims include novel features not taught or suggested by the cited references. For example, the cited references do not teach or suggest “a configuration for the first channel clearance signal,” as recited in amended dependent claim 3. In the rejection of dependent claim 3, the Office Action refers to Li to teach or suggest the features of dependent claim 3. As stated above, Li generally describes a channel assessment method. At the cited portions, Li describes a configuration signaling of a starting point of a clear channel assessment (CCA). Li states that the configuration of the starting point of the CCA may be included in RRC signaling and/or DCI signaling. See Li J [0174] and [0175].

But the configuration of the starting point of the CCA configuration as described in Li is different from the configuration “for the first channel clearance signal,” as described in amended dependent claim 3. During CCA, a terminal does not transmit any signaling, but rather monitors and measures energy in a frequency channel of interest to determine whether the frequency channel is busy or clear. As such, the configuration as described in Li 1s not for any type of signal, let alone, “the first channel clearance signal,” as described in amended dependent claim 3. Therefore, for at least these reasons, Applicant requests that dependent claim 3 be indicated as allowable subject matter.”
Examiners response: Applicant’s arguments with respect to claim(s) 3 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 21, 22, 32, 33, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu (US 2015/0124744) and Sadeghi (US 10033490; WO2015/134907).
	Regarding claim 1, Love teaches:
	A method for wireless communication, comprising:
selecting an autonomous uplink mode for transmission, wherein the autonomous uplink mode supports unscheduled uplink transmissions ([0018] shows that a MS can either be in a mode where it is explicitly scheduled; and a mode when the MS autonomously decides when to transmit);
Love does not specifically teach in an unlicensed radio frequency spectrum band; transmitting a first channel clearance signal based at least in part on selecting the autonomous uplink mode; receiving a second channel clearance signal from a base station in response to the first channel clearance signal; wherein one or both of the first channel clearance signal or the second channel clearance signal comprises one or more information for communicating according to the autonomous uplink mode;  and transmitting an uplink message in the unlicensed radio frequency spectrum band according to the autonomous uplink mode, wherein the uplink message is transmitted based at least in part on receiving the second channel clearance signal.
Nilsson teaches in an unlicensed radio frequency spectrum band (Column 5 lines 1-13 shows unlicensed band); 
transmitting a first channel clearance signal based at least in part on selecting the autonomous uplink mode (Column 5 lines 8-13 shows a channel reservation mechanism, equivalent to an autonomous UL mode, where an RTS message is sent from UE according to fig 10, 3; where such an RTS message is equivalent to the claimed first channel clearance message);
receiving a second channel clearance signal from a base station in response to the first channel clearance signal (Fig 10, 3, shows waiting for CTS in response to the RTS, where the CTS is equivalent to the second channel clearance signal),
the second channel clearance signal indicating that the unlicensed frequency spectrum band is unoccupied (Fig 10 determines is the channels is idle, which is equivalent to the claimed “unoccupied”; where determining the channel is idle uses a CCA on the unlicensed band according to Column 10 lines 58-62);
wherein one or both of the first channel clearance signal or the second channel clearance signal comprises one or more information for communicating according to the autonomous uplink mode (Column 11 lines 17-24 shows that the duration is specified in the CTS packet; where the duration can be interpreted as a communication parameter, but to avoid any ambiguity a third prior art will be introduced to address this limitation) and
transmitting an uplink message in the unlicensed radio frequency spectrum band in the autonomous uplink mode, wherein the uplink message is transmitted based at least in part on receiving the second channel clearance signal (Fig 10 and related description shows in 5a that the LTE transmission is initiated in response to received CTS).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the autonomous uplink transmission of Love, as taught by Nilsson, since such a modification would alert any other devices which may use the unlicensed frequency band that the LTE transmission will take place in order to avoid conflict/collision/interference (Column 5 lines 9-12 of Nilsson).
	The combined teachings of Love and Nilsson do not specifically teach a communication parameter (although Nilsson shows the CTS packet specifying a duration as discussed above).
	communication parameter ([0012] shows RTS may include deferral related parameter; [0119] shows the RTS can include a planned MCS, or estimated maximum MCS; [0120] shows the CTS including another parameter).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Zhu, since such a modification would improve latency and throughput issues [0052].
The combined teachings do not specifically teach wherein the one or more communication parameters comprises a frame structure indication; and transmitting an uplink message according to the frame structure indication.
Sadeghi teaches wherein the one or more communication parameters comprises a frame structure indication (Column 25 lines 25-40, “The WTRU may receive a grant in a subframe. In an example, in the grant may include an indication of a reference TDD UL/DL configuration”; Fig 3 shows that the configuration refers to a frame structure);
and transmitting an uplink message according to the frame structure indication (Fig 3 shows that the configuration, which is being interpreted as the frame structure, dictates with subframes will transmit Uplink).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Sadeghi, since such a modification would avoid conflicts (Column 13 line 62)

Regarding claim 2, 22, the combined teachings of Love and Nilsson teaches:
performing a successful clear channel assessment (CCA) before transmitting the first channel clearance signal, wherein a format of the CCA is based at least in part on the autonomous uplink mode and the first channel clearance signal is transmitted based at least in part on the successful CCA (Nilsson, shows CCS being performed in 1, where a successful CCA occurs following the YES option where the channel is determined to be idle).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 4, the combined teachings of Love and Nilsson teaches:
wherein the first channel clearance signal comprises a request-to-send (RTS) message and the second channel clearance signal comprises a clear-to-send (CTS) message (Nilsson fig 10 shows RTS and CTS).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 21, Claim 21 is rejected based on the same reasoning given in the rejection of claim 1 since claim 21 is directed towards an apparatus that corresponds to the method of claim 1.

Regarding claim 32, 35, the combined teachings disclose for autonomous uplink mode (see rejection of claim 1);
wherein the frame structure indication comprises a time division duplex scheme (TDD) configuration (Column 25 lines 25-40, “The WTRU may receive a grant in a subframe. In an example, in the grant may include an indication of a reference TDD UL/DL configuration”; Fig 3 shows that the configuration refers to a frame structure).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 33, The combined teachings and specifically Zhu teaches:
wherein the one or more communication parameters comprises a modulation and coding scheme for the autonomous uplink mode, a transmission opportunity (TxOP) duration for the autonomous uplink mode, or hybrid automatic repeat request (HARQ) information for the autonomous uplink mode, or any combination thereof (Zhu [0012] shows MCS).
	The motivation is the same as provided in the rejection of claim 1.
Regarding claim 36, The combined teachings and specifically Zhu teaches:
wherein the one or more communication parameters comprises a modulation and coding scheme for the autonomous uplink mode, a transmission opportunity (TxOP) duration for the autonomous uplink mode, or hybrid automatic repeat request (HARQ) information for the autonomous uplink mode, or any combination thereof (Zhu [0012] shows MCS and TXOP).
The motivation is the same as provided in the rejection of claim 21.

Claims 3, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu and Sadeghi, in further view of Ong et al. (US 2012/0207036), hereinafter referred to as Ong.
Regarding claim 3, 23, the combined teachings does not specifically teach receiving, from the base station, a radio resource control (RRC) message that comprises a configuration for channel clearance signaling, wherein the first channel clearance signal is transmitted based at least in part on receiving the configuration.
Ong teaches receiving, from the base station, a radio resource control (RRC) message that comprises a configuration for the first channel clearance signal, wherein the first channel clearance signal is transmitted based at least in part on receiving the configuration ([0015] and fig 10 shows RTS configuration element signaling).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Li, since such a modification would prevent interference.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu and Sadeghi, in further view of Bhushan et al. (US 2014/0341018), hereinafter referred to as Bhushan.
Regarding claim 5, the combined teachings does not specifically teach wherein the first channel clearance signal comprises a UE identifier.
Bhushan teaches wherein the first channel clearance signal comprises a UE identifier ([0279]-[0280] shows that the RTS signal may include the MAC ID of the source).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Bhushan, since such a modification would protect subsequent UL transmission over an unlicensed spectrum from collision/interference [0279].

Claims 6, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu and Sadeghi, in further view of Lahetkangas (US 2015/0201401).
Regarding claim 6, 24, the combined teachings do not specifically teach wherein the first channel clearance signal is transmitted and the second channel clearance signal is received in a same transmission time interval (TTI).
Lahetkangas teaches wherein the first channel clearance signal is transmitted and the second channel clearance signal is received in a same transmission time interval ([0129] shows that RTS and CTS messages can be dedicated to the same time interval).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Lahetkangas, since such a modification would avoid the wasting of resources.

Claims 7, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 20040219920), hereinafter referred to as Love in view of Nilsson et al. (US 9,693,369), hereinafter referred to as Nilsson and Zhu and Sadeghi, in further view of Abraham et al. (US 2013/0148517), hereinafter referred to as Abraham.
Regarding claim 7, the combined teachings do not specifically teach determining a power level for transmission of the first channel clearance signal based at least in part on a characteristic of another UE; and transmitting the first channel clearance signal based at least in part on the determined power level.
Abraham teaches determining a power level for transmission of the first channel clearance signal based at least in part on a characteristic of another UE ([140] and [0143] shows procedure for transmit power determination for RTS); and
transmitting the first channel clearance signal based at least in part on the determined power level ([140] and [0143] shows procedure for transmit power determination for RTS).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Abraham, since such a modification would ensure that all interference are aware of the CTS, thereby avoiding collisions.

Regarding claim 8, 25, the combined teachings do not specifically teach identifying a signal strength indicator associated with a neighbor wireless node; and determining a power level associated with the second channel clearance signal based at least in part on the signal strength indicator, wherein the uplink message is transmitted according to the autonomous uplink mode based at least in part on the determined power level
Abraham teaches identifying a signal strength indicator associated with a neighbor wireless node (Fig 20, 2002 and 2004 shows  receiving message with indication of highest transmit power used by the sending apparatus which is determined to be an interferer); and
determining a power level associated with the second channel clearance signal based at least in part on the signal strength indicator, wherein the uplink message is transmitted according to the autonomous uplink mode based at least in part on the determined power level (Fig 20 2010 shows setting a power level of the CTS to be high enough to reach the power level of the interferer).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Abraham, since such a modification would ensure that all interference are aware of the CTS, thereby avoiding collisions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411